DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/18/2021.  These drawings are acceptable.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In addition to reasons set forth in the previous office action, claims 1-7 are allowed because of the inclusion of claim limitations that render the invention nonobvious to a person having ordinary skill in the art before the effective filing date of the current invention and the amendments made by the Applicant to overcome the 35 U.S.C. 112 rejection and objections made to the specification, claims, and drawings suggested by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571) 272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA MARIE MCGUIRE/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618